United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1098
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Larry Owens, III

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Western
                                    ____________

                           Submitted: December 12, 2022
                             Filed: December 27, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Larry Owens III pled guilty to possession with intent to distribute a mixture or
substance containing 40 grams or more of fentanyl. The guideline range was 78 to
97 months. The government recommended a sentence of 115 months. Owens’s
attorney recommended 97 months. The district court1 imposed a 180 month sentence.
Owens appeals the substantive reasonableness of his sentence. We affirm.

       At the sentencing hearing the district court expressed concern about the
heightened risk of death with fentanyl, Owens’s violent history, and his apparent
disregard for the law. In June 2020, Owens was arrested for possession with intent
to deliver opiates and providing false information to law enforcement. Three months
later, while out on bond for the June 2020 arrest, Owens was again arrested for
possession with intent to deliver 40 grams or more of fentanyl, the current offense.

       The substantive reasonableness of a sentence is reviewed under a highly
deferential abuse-of-discretion standard. United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc). All the arguments Owens makes on appeal were
squarely before the district court, and the district court stated that it “considered the
entire file in this matter, the statements of counsel and the defendant, the Sentencing
Guidelines and the sentencing factors under 18 U.S.C. 3553(a).” The district court
did not give weight to any improper factor and did not make a clear error when
determining this sentence was necessary to fulfill the goals of § 3553(a). Therefore,
the district court did not abuse its discretion. Id.

      We affirm the judgment of the district court.
                      ______________________________




      1
       The Honorable Daniel Mack Traynor, United States District Judge for the
District of North Dakota.

                                          -2-